As filed with the Securities and Exchange Commission on December 28, 2012 File No. 811-22641 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 3 [X] FRANKLIN ALTERNATIVE STRATEGIES FUNDS (Exact Name of Registrant as Specified in Charter) ONE FRANKLIN PARKWAY, SAN MATEO, CA 94403-1906 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code (650) 312-2000 Craig S. Tyle, One Franklin Parkway San Mateo, CA 94403-1906 (Name and Address of Agent for Service of Process) Please send Copy of Communications to: Bruce G. Leto, Esq. Stradley, Ronon, Stevens & Young, LLP 2005 Market Street, Suite 2600 Philadelphia, PA 19103-7018 EXPLANATORY NOTE This Amendment No. 3 (Amendment) to the Registration Statement of Franklin Alternative Strategies Funds (Registrant) on Form N-1A (File No. 811-22641) is being filed under the Investment Company Act of 1940, as amended (1940 Act), to amend and supplement Amendment No. 2 to the Registrant’s Registration Statement on Form N-1A filed with the U.S. Securities and Exchange Commission (Commission) on September 28, 2012 under the 1940 Act (Accession No. 0001379491-12-000800) (Amendment No. 2), as pertaining to the Parts A and Parts B of the Franklin Pelagos Commodities Strategy Fund and the Franklin Pelagos Managed Futures Strategy Fund series of the Registrant (Funds). The Parts A and the Parts B of the Funds, as filed in Amendment No. 2, are incorporated herein by reference. The shares of the Funds are not registered under the Securities Act of 1933, as amended (1933 Act), because each Fund issues its shares only in private placement transactions that do not involve a public offering within the meaning of Section 4(2) of the 1933 Act.
